J-A16027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN HAGERTY                              :
                                               :
                       Appellant               :   No. 2035 EDA 2020

         Appeal from the Judgment of Sentence Entered October 5, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004879-2010


BEFORE:       McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 24, 2022

        Brian Hagerty (Appellant) appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his non-

jury convictions of aggravated indecent assault of a child1 and related

offenses.    On November 13, 2019, a prior panel2 of this Court affirmed

Appellant’s convictions, but vacated his designation as a sexually violent

predator (SVP) pursuant to the then-controlling Superior Court decision in

Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (Butler I),


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3125(b).

2Commonwealth v. Hagerty, 3023 EDA 2017 (unpub. memo.) (Pa. Super.
Nov. 13, 2019).
J-A16027-22


rev’d, 226 A.3d 972 (Pa. 2020) (Butler II). The panel also remanded for the

trial court to assess whether Appellant’s SVP designation and registration

requirements3 were imposed pursuant to Pennsylvania’s Sex Offender

Registration and Notification Act4 (SORNA). The panel observed that if SORNA

registration were imposed, Appellant may be entitled to relief under

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (plurality).5 The trial

court conducted the resentencing hearing on October 5, 2020, found it was

bound by the Pennsylvania Supreme Court’s intervening reversal of Butler,

and accordingly reimposed the SVP designation.             In its Pa.R.A.P. 1925(a)

opinion, however, the trial court relies on Commonwealth v. Lacombe, 234

A.3d 602 (Pa. 2020),6 as support for the re-imposition of SVP status.           On

appeal, Appellant broadly insists the retroactive application of SORNA

requirements is unconstitutional.              We conclude Appellant is subject to

Subchapter I and, pursuant to Lacombe, affirm the SVP designation and


____________________________________________


3 Throughout this memorandum, our use of the shorthand term “registration
requirements” will include registration, notification, and counseling
requirements.

4   42 Pa.C.S. §§ 9799.10 to 9799.75.

5 See Muniz, 164 A.3d at 1193 (SORNA I’s registration requirements
constituted punishment and their retroactive application violated the
constitutional prohibition against ex post facto laws).

6 See Lacombe, 234 A.3d at 626-27 (Subchapter I of SORNA II does not
constitute criminal punishment, and thus retroactive application does not
violate ex post facto laws).


                                           -2-
J-A16027-22


registration requirements of Subsection 9799.55(b)(3).7 We further direct the

trial court, on remand, to determine whether Appellant is additionally required

to register under any other paragraph of Subsection 9799.55(a) or (b).

                          I. Facts & Procedural History

       As the trial court and parties are well familiar with the underlying facts

and prior procedural history, we need not reiterate them in detail.          We

summarize that between 2001 and 2010, Appellant sexually abused his minor

stepdaughter, K.H. On June 19, 2013, following a non-jury trial, the trial court

found Appellant guilty of: aggravated indecent assault of a child; simple

assault; unlawful restraint/serious bodily injury; false imprisonment; indecent

assault of a person less than 13 years of age; endangering welfare of children;

corruption of minors; and unlawful contact with a minor.8

       On March 21, 2014, the trial court imposed an aggregate sentence of

8½ to 17 years’ incarceration, to be followed by 10 years’ probation.         In

addition, Appellant “received notice that he had been classified as an [SVP

and] was subject to lifetime registration as a sexual offender.[ ]” Hagerty,

3023 EDA 2017 at 3.            As we discuss infra, the details of Appellant’s




____________________________________________


7 See 42 Pa.C.S. § 9799.55(b)(3) (sexually violent predators shall be subject
to lifetime registration).

818 Pa.C.S. §§ 2701(a), 2902(b), 2903(b), 3126(a)(7), 4304(a), 6301(a)(ii),
6318(a).


                                           -3-
J-A16027-22


registration were not apparent from the limited record transmitted on appeal.

We note, nevertheless, that at this time, SORNA I was in effect.

        Subsequently, Appellant’s direct appeal rights were reinstated nunc pro

tunc, and he appealed in September of 2017.                     This Court issued a

memorandum decision on November 13, 2019.                    By this time, SORNA II,

including Subchapter I, was in effect.9 The panel applied the Superior Court’s

decision in Butler I — that SVP designations and registration requirements

were “increased criminal punishment” and thus violated Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99

(2013).10     Butler II, 226 A.3d at 976.            Accordingly, the panel vacated

Appellant’s    SVP    designation     and      attendant   registration   requirements.

Hagerty, 3023 EDA 2017 at 13.



____________________________________________


9   This Court has explained:

        In response to Muniz, the General Assembly amended SORNA I
        by passing SORNA II, which became effective on June 12, 2018.[ ]
        SORNA II divided SORNA I into two parts, with one set of
        obligations applicable to offenses committed on or after December
        20, 2012 (Subchapter H), and the other applicable to offenders
        who were convicted of certain offenses on or after April 22, 1996,
        but before December 20, 2012 (Subchapter I).[ ]

Commonwealth v. Zack, 262 A.3d 497, 500 (Pa. Super. 2021).

10“In Apprendi and Alleyne, the Supreme Court of the United States held
any fact, which increases the statutory maximum penalty (Apprendi), or
mandatory minimum sentence (Alleyne), must be submitted to a jury and
proven beyond a reasonable doubt.” Butler II, 226 A.3d at 976 n.3.


                                            -4-
J-A16027-22


       The panel also observed, however, there was no sentencing transcript,

and it was not clear from the record, trial court opinion, and parties’ briefs

whether Appellant’s “SVP designation, registration requirements, and lifetime

registration status were imposed pursuant to” SORNA. Hagerty, 3023 EDA

2017 at 3 n.2, 11 n.6. Appellant committed his offenses before the December

20, 2012, effective date of SORNA.              The panel reasoned that if SORNA

registration were retroactively imposed on him, Appellant may be entitled to

relief under Muniz. Id. at 12-13. The panel thus remanded for “the trial

court to assess the statutory source for Appellant’s SVP designation and

registration    requirements      and    to    advise   [him]   about   any   reporting

requirements that properly apply.” Id. at 13.

       The trial court conducted the resentencing hearing on October 5, 2020.11

We note that at this time, SORNA II, including Subchapter I, was in effect.

The Commonwealth argued: (1) the Pennsylvania Supreme Court had, since

the Superior Court’s remand order, overruled Butler I and upheld SVP

designations and registrations as constitutional;12 (2) this new decision was

controlling; and thus (3) the court should re-impose the SVP designation. See



____________________________________________


11Appellant appeared at the hearing by video, while his attorney, Peter Levin,
Esquire, appeared in person. See N.T. Resentencing, 10/5/20, at 4.

12See Butler II, 226 A.3d at 993 (Subchapter H’s SVP lifetime registration,
notification, and counseling requirements do not constitute criminal
punishment, and thus do not violate Apprendi or Alleyne).


                                           -5-
J-A16027-22


N.T. Resentencing at 7-8. Appellant responded the trial court was bound by

the panel’s directive — to vacate the SVP designation — “[a]nd if the

Commonwealth is not happy with that[,] they can appeal.” Id. at 8.

       The trial court agreed with the Commonwealth that the new Butler II

decision applied, and accordingly re-imposed Appellant’s designation as an

SVP. N.T. Resentencing at 9. The Commonwealth advised Appellant, orally

on the record, of his registration requirements as an SVP. Id. at 10-14. No

other registration requirements were mentioned.

       Appellant timely appealed and complied with the trial court’s order to

file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal. In its

Rule 1925(a) opinion, the trial court made no mention of Butler II and instead

relied on Lacombe in support of re-imposing the SVP designation and

registration requirements. See Trial Ct. Op., 10/20/21, at 5-6 (unpaginated).

                             II. Appellant’s Argument

       On appeal, Appellant presents one issue for our review:

       Whether the sentence was legally impermissible?

Appellant’s Brief at 7.

       Appellant presents several arguments in support of his claim the SORNA

registration requirements were illegally imposed on him.13 First, he relies on


____________________________________________


13 We observe Appellant’s argument, less than three pages long, is deficient
in legal authority. Additionally, some of his discussion is unclear and difficult
(Footnote Continued Next Page)


                                           -6-
J-A16027-22


the Superior Court’s opinion in Butler I — while ignoring Butler II — to argue

a trial court cannot make an SVP designation or “hold SVP hearings.” See

Appellant’s Brief at 14. Appellant also argues that because he committed his

offenses before the December 2012 effective date of SORNA, the statute’s

“enhanced reporting scheme . . . would constitute greater punishment” and

thus violate the ex post facto clauses of the United States and Pennsylvania

Constitutions. Id.

       Next, Appellant contends that at the time SORNA II was enacted, he

was “no longer required to register as a sexual offender,” as his “period of

registration had [already] expired,” and thus he was not required to register

pursuant to 42 Pa.C.S. § 9799.55(b)(2)(i)(B). See Appellant’s Brief at 15.

See also 42 Pa.C.S. § 9799.55(b)(2)(i)(B) (Subchapter I) (individuals — who


____________________________________________


to follow. For example, he presents this protracted claim, without any
explanation of the law mentioned therein:

       Appellant contends under a prior version of Megan’s Law, and/or
       the previous or subsequently enacted versions of [SORNA I and
       II] neither can apply retroactively to . . . Appellant pursuant to Act
       10 and Act 29 of 2018, where . . . Appellant’s registration period
       and the applicability of the law to which was in effect at the time
       of Appellant’s offense expired on December 20, 2012, and the
       subsequently enacted versions of the law that retroactively
       applied to the Appellant were invalidated.

See Appellant’s Brief at 14. We remind Appellant’s counsel, Attorney Levin,
that the failure to develop an argument, with analysis of relevant authority,
may result in waiver of an issue. See Pa.R.A.P. 2119(a) (argument shall
include discussion and citation of pertinent authorities); Commonwealth v.
Hernandez, 39 A.3d 406, 412 (Pa. Super. 2012).


                                           -7-
J-A16027-22


were required to register under a former sexual offender registration law after

April 22, 1996, but before December 20, 2012, whose period of registration

has not expired — shall be subject to lifetime registration). Appellant also

reasons “there was no active law in effect at the time [SORNA II was enacted],

which could compel [him] to register pursuant to” 42 Pa.C.S. § 9799.55(b).

Appellant’s Brief at 15. We determine no relief is due on his SVP claim, and

remand for the trial court to determine whether Appellant is also required to

register under additional subsections of Section 9799.55(a) and (b) (10-year

and lifetime registrations for individuals convicted of enumerated offenses).

                           III. SVP Designation

      As stated above, the trial court found, at the resentencing hearing, that

Butler II required the re-imposition of the SVP designation on Appellant.

After careful review, we disagree, on the ground Butler II concerned only

Subchapter H, which does not apply to Appellant.

      The SVP statutes at issue in Butler I were a part of SORNA I. Butler

II, 226 A.3d at 976 (addressing 42 Pa.C.S. §§ 9799.15, 9799.16, 9799.26,

9799.27, and 9799.36). By the time Butler II was decided, these statutes

were a part of SORNA II, under Subchapter H.        The Butler II Court only

addressed these Subchapter H SVP statutes; Subchapter I SVP procedures

were not at issue. See Butler II, 226 A.3d at 976, 987-90, 992.

      Meanwhile, as stated above, Subchapter H applies to individuals who

committed offenses on or after December 20, 2012. See Zack, 262 A.3d at


                                     -8-
J-A16027-22


500-01. As Appellant committed the underlying offenses between 2001 and

2010, and he is not subject to Subchapter H. Accordingly, neither Butler I

nor Butler II apply to this case, and Appellant’s reliance thereon is mistaken.

See Butler II, 226 A.3d at 976. In any event, even if Butler I were relevant,

Appellant offers no explanation why the trial court was not bound by Butler

II, which was already in effect at the time of his resentencing hearing.

       Instead, Appellant is subject to Subchapter I. See Zack, 262 A.3d at

500-01. To this end, we agree with the trial court’s conclusion, in its Rule

1925(a) opinion, that re-imposition of Appellant’s SVP designation is proper

under Lacombe.14 That decision was issued on July 21, 2020, and thus was

also in effect at the time of Appellant’s October 5, 2020, resentencing hearing.

In Lacombe, our Supreme Court held Subchapter I is not punitive in nature,

and therefore not violative of ex post facto laws. Lacombe, 234 A.3d at 626-

27. Accordingly, the imposition of Subchapter I provisions on Appellant is

proper.


____________________________________________


14  The trial court reasoned that Lacombe “overruled” and “overturned”
Muniz. Trial Ct. Op. at 1, 5. We disagree with this characterization, as Muniz
and Lacombe addressed different statutes. Muniz concluded that SORNA
I’s registration requirements constituted punishment, and its retroactive
application violated ex post facto laws. Muniz, 164 A.3d at 1218. Meanwhile,
Lacombe held that Subchapter I of SORNA II did not constitute punishment
and thus its retroactive application did not violate ex post facto laws. See
Lacombe, 234 A.3d at 626-27. Nevertheless, we are “not bound by the
rationale of the trial court and may affirm on any basis if the record supports
it.” See Commonwealth v. Martin, 205 A.3d 1247, 1248 n.3 (Pa. Super.
2019).


                                           -9-
J-A16027-22


      Section 9799.55(b)(3), of Subchapter I, provides that a sexually violent

predator   “shall   be   subject   to    lifetime   registration.”   42   Pa.C.S.

§ 9799.55(b)(3). Appellant does not dispute his classification as an SVP, nor

the trial court’s rationale that Lacombe governs. For the foregoing reasons,

we do not disturb the application of the Subchapter I SVP classification and

registration requirements on Appellant.

      Finally, we find no relief is due on Appellant’s claim, that he is not

subject to registration under Subsection 9799.55(b)(2)(i)(B), which imposes

lifetime registration on individuals “who were required to register . . . under a

former sexual offender registration law . . . on or after April 22, 1996, but

before December 20, 2012, whose period of registration has not expired[.]”

See 42 Pa.C.S. § 9799.55(b)(2)(i)(B); Appellant’s Brief at 15-16. Appellant

was not directed to register under this subsection, but instead under

Subsection 9799.55(b)(3) based on his status as an SVP.

                IV. Additional Subchapter I Registration

      Next, we observe the trial court did not consider the issue that was

remanded by the prior panel — the “statutory source for Appellant’s . . .

registration requirements” and whether he was subject to any other “reporting

requirements that properly apply.” Hagerty, 3023 EDA 2017 at 13. Instead,

at the hearing, the trial court merely addressed Appellant’s SVP status.

      It appears Appellant may also be subject to the separate Subchapter I

registration requirements based on his convictions of aggravated indecent


                                        - 10 -
J-A16027-22


assault (lifetime registration) and unlawful contact with minor (10 years). See

42 Pa.C.S. § 9799.55(a)(1)(i)(A), (b)(2)(i)(A). Meanwhile, the trial docket

entry for the October 5, 2020, sentencing order states, “Reporting

requirements for Sexually Violent Predator-Tier III were re-read into the

record[.]” Trial Docket, 10/20/21, at 29 (unpaginated). “Tier III” is a feature

of Subchapter H, but not Subchapter I and, as stated above, Appellant is

subject only to Subchapter I. See 42 Pa.C.S. § 9799.14 (“Sexual offenses

and tier system”).

      Because the trial court did not comply with the prior panel’s directive —

and the October 5, 2020, trial docket entry’s reference to “Tier III” should be

clarified — we remand for the court to assess whether Appellant is subject to

any additional Subchapter I registration requirements, and to properly notify

Appellant if so. The court may conduct a hearing, direct the parties to file

briefs, or undertake other appropriate action.

                               V. Conclusion

      For the foregoing reasons, we do not disturb the re-imposition of the

SVP designation and concomitant registration requirements, pursuant to

Subchapter I, on Appellant. We thus affirm the judgment of sentence. On

remand, the trial court shall consider whether Appellant is subject to any

additional Subchapter I registration requirements, and notify him if so.

      Judgment of sentence affirmed.         Case remanded with instructions.

Jurisdiction relinquished.


                                    - 11 -
J-A16027-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2022




                          - 12 -